—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about December 23, 1997, terminating respondent’s parental rights to the subject children and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s repeated drug use, which required the children to be placed in foster care from the time they left the hospital after their births, and which has continued despite petitioner’s diligent efforts to help respondent deal with her addiction (see, Social Services Law § 384-b [7]; Matter of Selathia Nicole F., 243 AD2d 400, lv denied 91 *347NY2d 806; Matter of Lameek L., 226 AD2d 464). In addition, we note that respondent attended only five visits with the children over the 20-month period preceding the fact-finding hearing. The finding that termination of respondent’s parental rights is in the children’s best interests is supported by a fair preponderance of the evidence including, among other things, that the foster mother, who wants to adopt them, has been providing quality care for their special needs arising out of their developmental delays and chronic asthma. While respondent appears to have made some progress in her most recent drug program, the improvement came too late, and the children should not have to wait any longer for respondent’s rehabilitation and a permanent home (see, Matter of A. Children, 236 AD2d 271, 272; Matter of Anthony Julius A., 231 AD2d 462). Concur — Sullivan, J. P., Tom, Wallach, Lerner and Andidas, JJ.